Chapman, C. J.,
dissenting. I regret that I cannot concur in the opinion of my brethren. But the phraseology of the Gen. Sts. e. 90, § 25, seems to me to require a different interpretation from that which their opinion gives it, and to entitle the plaintiff to maintain this action. The language is, “ Tenants at sufferance in possession of lands or tenements shall be liable to pay rent therefor for such time as they may occupy or detain the same.” This seems to me to include all tenants at sufferance. It may well be that the decision in Delano v. Montague, 4 Cush. 42, suggested the insertion of this section. Be that as it may, while the legislature were framing a provision of this character, it would, naturally occur to them that there were some reasons for making all this class of tenants liable to pay for the occupation or detention of property which they thus held. If they intended to include all of them without distinction, they used apt words to express that intention, and I cannot construe them to mean anything less.
Nor can I see anything in § 26 to affect this interpretation. Its first clause provides that “ such rent may be recovered in an action of contract.” This is a convenient form of action; but does not imply that any contract must be proved, or must exist as the basis of the action. • For the idea of contract is inconsistent with the idea of tenancy at sufferance. The remedy is merely a statute remedy, and the form of action is also given by statute.
The last clause provides that “ the deed of demise or other instrument in writing, if there be any, may be used in evidence by either party to prove the amount of rent due from the defendant.” This clause takes notice of the fact that there may be cases when the action will lie, though there never was such instrument or contract. In many cases the tenant at sufferance has never been liable to pay rent under his prior title. As for example, a tenant pur autre vie who remains in possession after the death of cestui que vie; or when one who owns land grants it, and agrees to deliver possession on a certain day, but is suffered to hold over. Hyatt v. Wood, 4 Johns. 150. Washburn on Real Prop, book 1, c. 11, and authorities cited. So when the owner of land mortgages it, with power of sale, and the mortgagee sells it *495by virtue of the power, but the mortgagor is suffered to remain ii possession. Kinsley v. Ames, 2 Met. 29. See also Benedict v. Morse, 10 Met. 223.
The present case is somewhat like Kinsley v. Ames. The defendant was tenant in right of his wife. Barber v. Root, 10 Mass. 260. Clapp v. Stoughton, 10 Pick. 463. The plaintiff had an execution against him, and levied it upon the rents and profits of the land for the term of sixteen months. This was a statute conveyance, and transferred an estate for years to the plaintiff, as fully as a deed from the defendant would have done. But the defendant was suffered to remain in possession till the close of the term, and was neither more nor less than tenant at sufferance. I think the statute applies to him as clearly as to cases like Bunton v. Richardson, 10 Allen, 260. His denial of the plaintiff’s right could not enlarge his estate, or affect the rights of the plaintiff any more than it did in Kinsley v. Ames, or Evans v. Reed, 5 Gray, 308. Proof of his prior title which was terminated by passing to the plaintiff, and of his being suffered to remain in possession, brought the case within the words of the statute, and within its reason, and I cannot see any ground for establishing distinctions "founded on different species of prior titles. It is not a case for the renunciation of a title such as is discussed in Boston v. Binney, 11 Pick. 1, 8. The liability is created by the fact of occupation or detention, and not by the defendant’s promises, admissions or pretensions.

Judgment for the defendant.